UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. Form10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2008 OR o PERIODIC REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-28740 BioScrip, Inc. (Exact name of registrant as specified in its charter) Delaware 05-0489664 (State of incorporation) (I.R.S. Employer Identification No.) 100 Clearbrook Road, Elmsford NY 10523 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 914-460-1600 Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to section12(g) of the Act: Common Stock, $.0001par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.
